COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Willis and Senior Judge Hodges
Argued at Norfolk, Virginia


BRIAN TAYLOR, S/K/A
 BRIAN KEITH TAYLOR
                                            MEMORANDUM OPINION *
v.       Record No. 1920-96-1            BY JUDGE WILLIAM H. HODGES
                                               JUNE 17, 1997
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                    Robert B. Cromwell, Jr., Judge
            Diane Fener (Office of the Public Defender,
            on brief), for appellant.

            Leah A. Darron, Assistant Attorney General
            (James S. Gilmore, III, Attorney General, on
            brief), for appellee.



     In a bench trial, the trial judge convicted Brian Taylor

(appellant) of violating Code § 53.1-203(2). 1      Appellant argues

on appeal that the evidence was insufficient to support his

conviction.    For the reasons that follow, we affirm the

conviction.

     "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."    Maynard v. Commonwealth,
     *
      Pursuant to Code § 17-116.010, this opinion is not
designated for publication.
     1
      Code § 53.1-203(2) makes it unlawful for "a prisoner in a
state, local or community correctional facility or in the custody
of an employee thereof to . . . [w]illfully break, cut or damage
any building, furniture, fixture or fastening of such facility or
any part thereof for the purpose of escaping, aiding any other
prisoner to escape therefrom or rendering such facility less
secure as a place of confinement . . . ."
11 Va. App. 437, 439, 399 S.E.2d 635, 637 (1990) (en banc).

     The sole witness at trial was Thomas Wirges, who was

employed as a deputy at the City of Virginia Beach Sheriff's

Department.   Wirges testified that on December 6, 1995, he was

working in "booking," and that appellant was an "inmate."

Appellant was locked in Camera Cell 1-F1 in booking and secured

in a Pro-Straint chair.

     The Pro-Straint chair is a restraining device used for

individuals who present such a danger to themselves or to others

that they cannot be maintained in a regular cell.   The
Pro-Straint chair consists of a large chair with a straight back

and belts to strap down the inmate's legs, thighs, and chest.

Long nylon straps with D-ring closures are used to secure the

hands and feet.   Without the straps to restrain the hands and

feet, the Pro-Straint chair is rendered useless.    While in the

Pro-Straint chair, an inmate is monitored by camera, and is

checked periodically by medical personnel.

     On the monitor, Wirges observed appellant squirming out of

the restraints in the Pro-Straint chair.   Wirges grabbed his key

and went to the cell.   As Wirges opened the cell door, he heard

the commode flush.   Appellant, standing near the commode, said he

"flushed the . . . restraints" so that they would not be put on

him again.    Wirges discovered that the nylon straps were missing

from the Pro-Straint chair, and he did not recover them.

     To sustain appellant's conviction, the Commonwealth was



                                 -2-
required to prove that at the time of the incident appellant was

"a prisoner in a state, local or community correctional facility

or in the custody of an employee thereof . . . ."    Code

§ 53.1-203.   The phrase "prisoner in a . . . correctional

facility" refers to the status of that person, and "is not

dependent upon actual physical presence in such facility or

otherwise restricted by a prisoner's location."     Simmons v.

Commonwealth, 16 Va. App. 621, 623, 431 S.E.2d 335, 336 (1993).
     Appellant was an "inmate" when Wirges came on duty in

"booking" as a deputy with the Virginia Beach Sheriff's

Department on the night of December 6, 1995.   Appellant was being

restrained in the Pro-Straint chair and Wirges was responsible

for monitoring him.    These facts were sufficient to prove beyond

a reasonable doubt that appellant was a "prisoner in a . . .

correctional facility." 2

     Appellant contends that there was no proof that flushing the

straps caused them damage.   This argument ignores the fact that

the Pro-Straint chair itself was damaged by the permanent removal

of the nylon straps.   In fact, the removal of the straps rendered

the chair useless for its intended purpose of restraining

particularly dangerous inmates.    The chair was located in the

     2
      In light of this conclusion, we need not consider
appellant's argument regarding the failure of the indictment to
charge that appellant was in the custody of a correctional
facility employee. Moreover, this argument was not raised at
trial and is barred by Rule 5A:18. See Jacques v. Commonwealth,
12 Va. App. 591, 593, 405 S.E.2d 630, 631 (1991).




                                  -3-
"booking" section of the Virginia Beach Sheriff's Department.

Thus, the evidence sufficiently proved that appellant damaged

furniture of a correctional facility.

     Finally, the Commonwealth was required to show that by

flushing the straps appellant intended to render the facility

less secure as a place of confinement.    "Intent is a subjective

state of mind, and proof of it is ofttimes difficult.

Frequently, it must be proved by circumstantial evidence alone.

One may generally infer, however, that a person intends his

deliberate acts."   Rodriguez v. Commonwealth, 18 Va. App. 277,

282, 443 S.E.2d 419, 423 (1994) (citations omitted) (en banc),

aff'd, 249 Va. 203, 454 S.E.2d 725 (1995).

     Appellant was placed in the Pro-Straint chair because he had

been determined to be a danger to himself or others.    By removing

the straps securing his hands and feet, appellant was able to get

up from the chair and move about the cell.    In this state,

appellant was considerably less secure than while properly

strapped into the Pro-Straint chair.    In fact, appellant told

Wirges that the reason he had flushed the straps was so they

could not be placed on him again.     These facts were sufficient to

establish beyond a reasonable doubt that appellant flushed the

straps with the purpose of making the facility less secure as a

place of confinement.

     For the foregoing reasons, we affirm appellant's conviction.
                                            Affirmed.




                                -4-